DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8.  The limitations of claim 8 appears to conflict with limitations recited in Claim 7.  Specifically, Claim 8 recites: “the at least one of the PBP segment is configured to operate in a neutral optical state to provide a substantially same optical response to the first input light having the first polarization and to the second input light having the second polarization;” but claim 7 recites: “a first optical state to provide a first optical response to a first input light having a first polarization, and operate in a second optical state to provide a second optical response different from the first optical response to a second input light having a second polarization.”  The claim is indefinite with regard to how the device is capable of operating in all optical states recited.  For examination purposes this claim does not further limit claim 7.
Claim 9 is similarly rejected due to dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190318706 A1 to Peng et al.
Regarding Claim 1.  Peng discloses a device, comprising: a segmented polarization switch including a plurality of polarization switch segments (Fig. 11 polarization switch 133); a polarization selective optical element ("PSOE") optically coupled to the segmented polarization switch and including a plurality of polarization selective segments (Fig. 11 polarization directing device 135); and a controller configured to control the polarization switch segments to operate in a switching state or a non-switching state to control optical states of the polarization selective segments (See at least Fig. 11 controller 163). 
Regarding Claim 2.  Peng further discloses the segmented polarization switch includes a segmented switchable half-wave plate ("SHWP"), and the polarization switch segments include SHWP segments (para 107). 
Regarding Claim 3.  Peng further disclose a plurality of power sources configured to supply a plurality of voltages to the plurality of SHWP segments, wherein the controller is configured to control the power sources to supply the voltages to configure the SHWP segments to operate in the switching state or the non-switching state (as described in para 64). 
Regarding Claim 4.  Peng further disclose the PSOE includes at least one of sub-wavelength structures, a birefringent material, or a photo-refractive holographic material (para 130). 
Regarding Claim 5.  Peng further discloses the PSOE includes a birefringent material, an optic axis of the birefringent material being configured with an orientation spatially varying in at least one in-plane direction (para 65 and para 109-112). 
Regarding Claim 6.  Peng further discloses the PSOE is a Pancharatnam-Berry phase ("PBP") element, and the polarization selective segments are PBP segments (para 55). 
Regarding Claim 7.  Peng further discloses at least one of the PBP segments is configured to operate in a first optical state to provide a first optical response to a first input light having a first polarization, and operate in a second optical state to provide a second optical response different from the first optical response to a second input light having a second polarization, the first polarization being orthogonal to the second polarization (para 65). 
Regarding Claim 8.  Peng further discloses the at least one of the PBP segment is configured to operate in a neutral optical state to provide a substantially same optical response to the first input light having the first polarization and to the second input light having the second polarization (para 65). 
Regarding Claim 9.  Peng further discloses a plurality of first power sources configured to supply a plurality of first voltages to the plurality of polarization switch segments; and a plurality of second power sources configured to supply a plurality of second voltages to the plurality of PBP segments, wherein the controller is configured to control the first power sources to supply the first voltages to configure the polarization switch segments to operate in the switching state or the non-switching state, and to control the second power sources to supply the second voltages to configure the PBP segments to operate in the first optical state or the second optical state (See Fig. 1B, Fig. 11, para 106-110). 
Regarding Claim 10.  Peng further discloses the PBP segment includes a birefringent film, and an orientation of an optic axis of the birefringent film varies periodically with a uniform in-plane pitch in the at least one in-plane direction (para 65 and para 109-112). 
Regarding Claim 11.  Peng further discloses the PBP segment includes a birefringent film, and an orientation of an optic axis of the birefringent film varies in at least two opposite in-plane directions from a center of the PBP segment to opposite peripheries of the PBP segment with a varying in-plane pitch (para 65 and para 109-112). 
Regarding Claim 12.  Peng further discloses an input light having a planar wavefront and substantially normally incident onto the device, the segmented polarization switch and the PSOE are configured to output a plurality of output lights propagating in different directions at different regions across a predetermined clear aperture (See Fig. 11). 
Regarding Claim 13.  Peng further discloses an input light having a planar wavefront and substantially normally incident onto the device, the segmented polarization switch and the PSOE are configured to non-uniformly vary local wavefronts of a plurality of portions of an output light at a plurality of regions across a predetermined clear aperture (See Fig. 11). 
Regarding Claim 17.  Peng discloses a system, comprising: a light source configured to output a light; a polarization selective device optically coupled to the light source and configured to modulate the light and output a modulated light to illuminate an object, the polarization selective device including: a segmented polarization switch including a plurality of polarization switch segments (Fig. 11 polarization switch 133); a polarization selective optical element ("PSOE") optically coupled to the segmented polarization switch and including a plurality of polarization selective segments (Fig. 11 polarization directing device 135); and a controller configured to control the polarization switch segments to operate in a switching state or a non-switching state to control optical states of the polarization selective segments (See at least Fig. 11 controller 163). and an imaging device configured to receive the modulated light reflected by the object and generate an image of the object based on the received modulated light (See Fig. 11). 
 Regarding Claim 18.  Peng further discloses the segmented polarization switch includes a segmented switchable half-wave plate ("SHWP"), and the polarization switch segments include SHWP segments (para 107). 
Regarding Claim 19.  Peng further disclose the PSOE includes at least one of sub-wavelength structures, a birefringent material, or a photo-refractive holographic material (para 130). 
Regarding Claim 20.  Peng further discloses the PSOE includes a birefringent material, an optic axis of the birefringent material being configured with an orientation spatially varying in at least one in-plane direction (para 65 and para 109-112). 
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Peng as applied to claim 1 in view of US 10379419 B1 to Lu et al.
Regarding Claim 14.  As stated above Peng discloses all the limitations of base claim 1.
Peng further discloses that the segmented polarization switch is a first segmented polarization switch, the polarization switch segments are first polarization switch segments (See at least Fig. 11).
Peng does not disclose a second segmented polarization switch optically coupled to the PSOE and including a plurality of second polarization switch segments, the second segmented polarization switch being configured to receive lights output from the PSOE; and a plurality of power sources configured to supply a plurality of voltages to the plurality of second polarization switch segments, wherein the controller is configured to control the power sources to supply the voltages to configure the second polarization switch segments to operate in the switching state or the non- switching state.
However, Lu discloses a second segmented polarization switch optically coupled to the PSOE and including a plurality of second polarization switch segments, the second segmented polarization switch being configured to receive lights output from the PSOE; and a plurality of power sources configured to supply a plurality of voltages to the plurality of second polarization switch segments, wherein the controller is configured to control the power sources to supply the voltages to configure the second polarization switch segments to operate in the switching state or the non- switching state (See Fig. 6A) for focus adjusting.
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a second segmented polarization switch optically coupled to the PSOE and including a plurality of second polarization switch segments, the second segmented polarization switch being configured to receive lights output from the PSOE; and a plurality of power sources configured to supply a plurality of voltages to the plurality of second polarization switch segments, wherein the controller is configured to control the power sources to supply the voltages to configure the second polarization switch segments to operate in the switching state or the non- switching state.
Regarding Claim 15.  Peng further discloses a second PSOE optically coupled to the first PSOE and including a plurality of second polarization selective segments, the second PSOE being configured to receive lights output from the first PSOE (Fig. 6A). 
Regarding Claim 16.  Peng further discloses the PSOE is a first PSOE, the polarization selective segments are first polarization selective segments (Fig. 11) 
Lu further discloses a second segmented polarization switch optically coupled to the first PSOE and including a plurality of second polarization switch segments, the second segmented polarization switch being configured to receive lights output from the first PSOE; and a second PSOE optically coupled to the second segmented polarization switch and including a plurality of second polarization selective segments, the second PSOE being configured to receive lights output from the second segmented polarization switch (Fig. 6A). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871